

113 SCON 33 ES: Celebrating the 100th anniversary of the enactment of the Smith-Lever Act, which established the nationwide Cooperative Extension System.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. CON. RES. 33IN THE SENATE OF THE UNITED STATESCONCURRENT RESOLUTIONCelebrating the 100th anniversary of the enactment of the Smith-Lever Act, which established the
			 nationwide Cooperative Extension System.Whereas May 8, 2014, marks the centennial of the enactment of the Smith-Lever Act (7 U.S.C. 341 et
			 seq.), which
			 established the Cooperative Extension System, the nationwide
			 transformative education system operating through land-grant colleges and
			 universities (as defined in section 1404 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) in
			 partnership with Federal, State, and local governments;Whereas Senator Michael Hoke Smith of Georgia and Representative Asbury Francis Lever of South
			 Carolina authored the Smith-Lever Act (7 U.S.C. 341 et seq.) to bring the
			 research-based knowledge of land-grant colleges and universities to
			 individuals where the individuals live and work;Whereas the first section of the Smith-Lever Act (7 U.S.C. 341) states that the purpose of the Act
			 is to aid in diffusing among the people of the United States useful and practical information on
			 subjects
			 relating to agriculture, uses of solar energy with respect to agriculture,
			 home economics, and rural energy, and to encourage the application of the
			 same through extension work carried out by the land-grant colleges and universities;Whereas cooperative extension work is a critical component of the three-part mission of the
			 land-grant colleges and universities to work collaboratively with research
			 institutions, in particular the State agriculture experiment stations and
			 106 colleges and universities, in
			 each State of the United States, the District of Columbia, and each
			 territory or possession of the United States, including—(1)part B institutions (as defined
			 in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061));(2)1994
			 Institutions (as defined in section 532 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382); and(3)Hispanic-serving
			 institutions (as defined in section 1404 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));Whereas research-based education provided through the Cooperative Extension System to farmers and
			 ranchers helped establish the United States as a leading
			 agricultural-producing nation in the world;Whereas, in 1924, the clover emblem was adopted by the Department of Agriculture to represent the
			 4–H Clubs through which the nationwide youth development program of the
			 Cooperative Extension System is carried out;Whereas, since 1924, 4–H Clubs have prepared millions of youth for responsible adulthood;Whereas cooperative extension activities—(1)prepare individuals for healthy, productive lives via
			 sustained education, such as the nutrition education program established
			 under section 1425 of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (7 U.S.C. 3175);(2)help to break the cycle of
			 poverty; and(3)reduce the expenditures of Federal and State assistance
			 programs;Whereas educational activities carried out under the Smith-Lever Act (7 U.S.C. 341 et seq.) provide
			 rapid response to disasters and emergencies, such as through the Extension
			 Disaster Education Network and other similar efforts, by providing
			 real-time alerts and resources so that educators can respond to urgent
			 needs resulting from hurricanes, floods, oil spills, fire, drought, pest
			 outbreaks, and infectious diseases affecting humans, livestock, and crops;Whereas cooperative extension activities translate science-based research for practical application
			 through local and online learning networks in which educators are uniquely
			 available to identify emerging research questions, connect with land-grant
			 college or university faculty to find answers, and encourage the
			 application of the findings of that research to improve economic and
			 social conditions;Whereas cooperative extension activities engage with rural and urban learners through practical,
			 community-based, and online approaches resulting in the acquisition of the
			 knowledge, skills, and motivation necessary to strengthen the
			 profitability of animal and plant production systems, protect natural
			 resources, help individuals make healthy lifestyle choices, ensure a safe
			 and abundant food supply, encourage community vitality, and grow the next
			 generation of leaders; andWhereas many States are celebrating the centennial of the enactment of the Smith-Lever Act (7
			 U.S.C. 341 et seq.) with resolutions and proclamations, and many
			 land-grant colleges and universities are also commemorating the enactment
			 of that historic Act: Now, therefore, be itThat Congress—(1)recognizes the significance of the Smith-Lever Act (7 U.S.C. 341 et seq.) to the establishment of
			 the Cooperative Extension
			 System;(2)encourages the people of the United States to observe and celebrate the centennial with a focus on
			 launching an innovative and sustainable future for the Cooperative
			 Extension System;(3)honors the university faculty and local educators who dedicate careers to providing trusted
			 educational programs to help people, families, youth, businesses, and communities solve problems, develop skills, and build a better future;(4)thanks the volunteers who provide thousands of hours to promote excellence for 4–H Clubs, the
			 Master Gardeners program, the Family and Consumer Sciences program, and other programs of the Cooperative Extension System in their communities;(5)encourages continued collaboration and cooperation among Federal, State, and local governments to
			 ensure the sustainability of the Cooperative Extension System as the
			 premiere nonformal educational network in the United States; and(6)celebrates millions of youth, adults, families, farmers, ranchers, community leaders, and others
			 who engage in cooperative extension learning opportunities designed to
			 extend knowledge and change lives.Passed the Senate April 9, 2014.Secretary